Citation Nr: 1333435	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefit purposes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1961 to May 1964.   The Veteran died in September 2006.  The appellant claims to be the surviving spouse of the deceased Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
  
A review of the Virtual VA paperless claims processing system reveals the appellant's October 2013 appellate brief.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2007, the appellant informed the RO of her new address on S.P street.  See Letter from Appellant, July 2007.  However, an August 2011 letter sent to the S.P address, informing the appellant she has been placed on the list of persons awaiting a Travel Board hearing, was returned as not deliverable as addressed and unable to be forwarded.  In November 2009, the appellant mailed correspondence to the RO and indicated that her new mailing address was a Georgia P.O. Box.  Per the appellant's request, she was scheduled for a Board hearing at the Montgomery RO on October 24, 2012.  In September 2012, notice of the hearing was mailed to the appellant at a P.W. Drive address.  There is no indication in the file that the appellant provided P.W. Drive as her new mailing address.  The appellant did not appear at the scheduled hearing.  
As notice of the appellant's Travel Board hearing was sent to a different address than the one used by the appellant in her most recent correspondence, the case should be remanded to verify the appellant's current address, schedule a new Travel Board hearing and provide notice of the new hearing to the appellant at her verified address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's current address.

2.  Schedule the appellant for a hearing before a Veterans Law Judge of the Board at the local RO, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2013).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

